            Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 1 of 27



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MANUEL GUERRERO                               §
                                              §
VS.                                           §                     5:19-cv-00502
                                                  CIVIL ACTION NO. ____________
                                              §
SOUTHERN TIRE MART, LLC                       §

            NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

       Defendant Southern Tire Mart, LLC (“Southern Tire Mart”), with a full

reservation of rights, respectfully submits this Notice of Removal and Demand for Jury

Trial to the United States District Court for the Western District of Texas. In support of

this Notice of Removal and Demand for Jury Trial, Defendant states as follows:

       1.     On or about April 10, 2019, the Plaintiff, Manuel Guerrero, filed this civil

action in the 365th Judicial District Court for Dimmit County, State of Texas, styled

Manuel Guerrero v. Southern Tire Mart, LLC bearing docket number 19-04-13643-

DCVAJA. See Petition for Damages, attached as Exhibit A.

       2.     The filing of this Notice of Removal is not later than thirty days after

service on any defendant, as Defendant Southern Tire Mart was served on April 10, 2019.

       3.     This matter is removable to this Court under diversity of citizenship

jurisdiction. This Court therefore properly exercises jurisdiction.

                                  Diversity Jurisdiction

       4.     Federal diversity jurisdiction exists over this removed action pursuant to 28

U.S.C. §§ 1332 and 1367, because all relevant parties are diverse and the amount in
             Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 2 of 27



controversy, with respect to all or at least one plaintiff, exceeds seventy-five thousand

dollars ($75,000.00).

       5.     Plaintiff is a domiciliary, resident, and citizen of the State of Texas. See

Exhibit A.

       6.     Defendant Southern Tire Mart is a Mississippi limited liability company

and has its principal place of business in the State of Mississippi.                Its two

owners/members are the Thomas Milton Duff Individual Trust and the James Ernest Duff

Individual Trust, both of which were formed in Mississippi and are Mississippi residents.

The member/owner of the Thomas Milton Duff Individual Trust is Mr. Thomas Milton

Duff, a resident of the State of Mississippi. The member/owner of the James Ernest Duff

Individual Trust is Mr. James Ernest Duff a resident of the State of Mississippi. Because

the citizenship of a limited liability company is determined by the citizenship of all of its

members, see Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008),

Defendant Southern Tire Mart is a resident of the State of Mississippi.

       7.     Because Plaintiff is a citizen of the State of Texas and Defendant is not,

there is complete diversity of citizenship between Plaintiff and Defendant in this matter.

See 28 U.S.C. § 1332.

       8.     Plaintiff’s petition also meets the $75,000 amount-in-controversy

requirement for diversity jurisdiction. See 28 U.S.C. § 1332(a). When a plaintiff’s

monetary demand is stated in the complaint, a defendant may rely upon the allegation to

meet the federal diversity jurisdiction amount in controversy requirement. See 28 U.S.C.

§ 1446(c)(2). Plaintiff specifically alleges in his Petition that he “is seeking damages in

                                             2
             Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 3 of 27



an amount not less than $200,000.00 but not more than $1,000,000.00.” Exhibit A, ¶ 20.

It is facially apparent that the amount in controversy requirement is met based upon the

damage sought in Plaintiff’s Petition.



                                 Procedural Requirements

       9.      In accordance with 28 U.S.C. §§ 1441 and 1446, this Notice of Removal is

timely filed, being filed not later than thirty days after service of the Plaintiff’s Petition

for Damages.

       10.     Contemporaneously with the filing of this Notice, pursuant to 28 U.S.C. §

1446(d), Defendant will provide notice to all adverse parties through delivery of a copy

of this Notice of Removal and will also provide a copy of this Notice of Removal to the

Dimmit County District Clerk’s Office.

       11.     Pursuant to 28 U.S.C. § 1446(d), the filing of this Notice of Removal in this

Court and the filing of same with the state court serves immediately to confer upon this

Court exclusive jurisdiction over this action and simultaneously to divest the state court

of jurisdiction with respect to this action.

       12.     Pursuant to 28 U.S.C. § 1446(a), Defendant attaches to this Notice of

Removal a copy of all pleadings, process, orders, and other filings in the state court

action. See State Court Record, attached as Exhibit B.

       13.     Defendant specifically reserves its right to amend or supplement this Notice

of Removal.



                                               3
             Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 4 of 27



                                       Jury Trial Demand

       14.    Pursuant to Federal Rule of Civil Procedure 38, a jury trial is demanded on

all issues presented in this case.

       WHEREFORE, Defendant respectfully prays that this matter be removed to the

United States District Court for the Western District of Texas for further proceedings and

disposition, that it receive a jury trial on all issues presented in this case, and for such

other and further relief, whether general or special, at law or in equity, to which it may be

entitled.

                             Respectfully submitted,

                             CHAMBLEE RYAN, P.C.



                          By:    /s/ Jeffrey W. Ryan
                            Jeffrey W. Ryan
                            State Bar No. 17469600
                            jryan@cr.law
                            2777 N. Stemmons Freeway, Suite 1157
                            Dallas, Texas 75207
                            (214) 905-2003
                            (214) 905-1213 (Facsimile)

                             Attorney for Defendant Southern Tire Mart, LLC




                                             4
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 5 of 27




                            CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of May, 2019, I electronically filed the
foregoing with the Clerk of the Court using the ECF system, and that I have served a true
and correct copy of the same to all parties through their counsel of record via the Court’s
e-filing system in compliance with the Rules of this Court:

       G. James Martinez
       The Martinez Law Firm
       12330 West Ave., Ste. 201A
       San Antonio, Texas 78216

                                                /s/ Jeffrey W. Ryan
                                          Jeffrey W. Ryan




                                            5
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 6 of 27




             EXHIBIT A
            Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 7 of 27


                                                                               Flied 4/10/2019 1:12 PM
                                                                               Maricela G. Gonzalez
                                                                               District Clerk
                                                                               Dimmit County, Texa~
                                                                               Reviewed By: Amy Munoz

                                CAUSE No.19-04-13643-DCVAJA


MANUEL GUERRERO                                 §          IN THE DISTRICT COURT
                                                §
vs.                                             §        365TH   JUDICIAL DISTRICT
                                                §
SOUTHERN TJRE MART, LLC                         §          DlM~UT COUNTY, TEXAS


                             PLAINTIFF'S ORIGJNAL PET1TlON

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES MANUEL GUERRERO, Plaintiff in the above-styled and numbered

cause (hereinafter called "Plaintiff'), complaining of SOUTHERN TIRE MART, LLC,

Defendant (hereinafter caUed "Defendant" or "Southern Tire Mart"), and would respectfully

show unto the Court as follows:

                                        I.
                           DISCOVERY CONT~OL PLA.t"'f LEVEL
                  I
1.      Plaintiff intends that discovery be conducted under Discovery Level 2.

                                                     II.
                                  PARTIES AND SERVICE
2.      Plaintiff Manuel Guerrero is an individual who is a resident of the State of Texas whose
                 I



address is 1207 .North 11th Street, Carrizo Springs, Texas 78834. The last three numbers of

Plaintiffs driver's license are 975 and the last three of his social security number are 507.

3.     Defendant SOUTHERN TIRE MART, LLC, is an entity conducting business in Texas

and may be served with citation by and through its registered agent CT Corporation System,

1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. Citation and service are hereby requested to

                                                                                                                                        . ...
issue via certifieq mail return receipt requested.
                                                                                         ,, .· -~   -   .
                                                                                                    .....
                                                                                                          : -- . ~ -··~-
                                                                                                                   '        ;


                                                                                                                                 ......_, .......



                                                                                      ...:_          ./
                                                                                                                       ~                            ....
                                                                                                              1
                                                     1                                ~ lUl;y~~rgi~l.          o~    · CerJI~ ·.-
                                                                                      lht'~ ayofµ.\ · . . 20 .ll'I -
                                                                                         ,JIARICELA a.G'ON              Z ~
                                                                                       .
                                                                                      8y~
                                                                                          ,t;fark of !he District Court ~-
                                                                                                  ..                   .

                                                                                                                           Je~as , ,
                                                                                                                                           '
                                                                                                            - ·•
                                                                                                                   ... .     -
                                                                                                                             f ~...},.ity
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 8 of 27




                                           Ill.
                                 JURISDICTION AND VENUE

 4.     The subject matter in controversy is within-the jurisdictional limits of this Court.

 5.     This Co~rt has jurisdiction in this case because the incident is based on appropriate
                    i

 subject matter of personal injury and based upon sufficient amount in controversy.

 6.     Venue in Dimmit County is proper in this cause under Section 15.002(a)( I) of the Tex~s

 Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.

                                           IV.
                                  FACTUAL BACKGROUND

7.      Defendant Southern Tire Mart is an entity conducting business in the State of Texas.

Defendant has several stores throughout Texas. Defendant's website ww,,,.stmtires.biz identifies

numerous commercial tires which are sold as part of-its business purpose.

8.     Defendant requires the use of labor for which it employs many individuals in the State of.

Texas. An exact number of employees in Texas is unknown at this time.                  Additionally,

Defendant is a nonsubscriber of Texas Workers' Compensation Insurance Coverage Systeni.

9.     As such 1 Defendant's employees injured while in the course and scope of their

employment are not barred from filing a lawsuit against Southern Tire Mart.               Moreover,

Southern Tire ~fart is named as a Defendant in Texas in other lawsuits alleging employer
                l

negligence whic~ caused the injured worker to sustain to injuries.

10.    Defendant employs individuals known as store managers and service managers who

oversee the hiri~g and training of new employees. Moreover, the store managers and service

managers superyise the daily activities of Def~ndant's lower level employees including tire



                                                  2
                 Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 9 of 27




 installers and technicians. Store managers also inspect the vehicles, tools and equipment the tire

 installers and technicians which are used for offsite repairs and/or installations.

 11 .    As such, Defendant and its managers have a legal duty to ensure that each employee is

 proper training a~d instruction for tasks assigned. Defendant and its managers have a legaf duty

to provide each employee with a safe work environment. Defendant and its managers have a

 legal duty provide each employee with the neces~ary and proper vehicles, tools and equipment to

complete the tasks assigned.

 12.     On or abput October 5, 201 8, Plaintiff Manuel Guerrero was present at Southern Tire

Mart located in Carrizo Springs, Texas. On that day, Plaintiff was dispatched to an oilfield

weilsite off Diamond H Rd. in Dimmit County, Texas. Plaintiff was in the course and scope of
                        I




his employment with Defendant. Plaintiff was instructed to replace a tire on a telehandler the

oilfield site.

13.     Upon arrival, Plaintiff noticed the tire flat and partially off the tire rim. Plaintiff began

raising the telehandler with the jack placed on a wood block as instructed during his training.
                        1

While Plaintiff was lifting the telehandler, the wood block snapped in half.           Instantly the

telehanqler cras~ed down onto Plaintiffs left shoulder. Defendant and its managers' conduct

incl.uding providing and instructing Plaintiff to use a wood block created a dangerous situation

which proximately caused and/or contributed to Plaintiff's injuries which were foreseeable.

14.     Plaintiff pas required continued medical treatment. Moreover, the injuries proximately

caused by Defendant and its managers resulted in pennanent injury to Plaintiff. Consequently,
                    ;

Plaintiff bas filed this lawsuit as a result of the injuries and damages sustained as a result of

Defendants' negligent-acts and/or omissions.
                    I




                                                  3
                 Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 10 of 27




                                                    v.
                                             NEGLIGENCE

SOUTHERN TIRE MART, LLC

15.         All facts and jurisdictional facts stated above in sections I. through IV. are incorp9rated

herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. Plaintiff

asserts claims and cause of action of negligence against Defendant Southem Tire Mart, LLC.

Plaintifrs claims and cause of action which form the basis of this litigation are due to Defendant

the negligent acts and/or omissions pertaining to the work environment Plaintiff was subjected to

as an employee of Southern Tire Mart.

16.        All facts ,and jurisdictional facts stated above in sections I. through   rv. arc incorporated
herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. As the

fonner employer;of Plaintiff, Defendant owed a legal duty to its employees including Plaintiff to

enjoy a safe wo~kplace and safe work environment. Moreover, Defendant is vicariously liable

for the negligent .acts and/or conduct of its employees including the store manager and/or service

manager whose I negligent acts and/or omissions proximately caused Plaintiffs injuries and

damages. Defon~ant breached a legal duty owed to Plaintiff which caused his injuries and

damages complained of in this lawsuit in the following manner:

      a.   failing to provide a safe work enviroirn1cnt;
      b.   negligent hiring, retention and supervision of its employees;
      c,   failure to warn of unknown dangers;
      d.   negligent instructions and oversight;
      e.   negligent undertaking;
      f.   failing to provide adequate training of its employee;
      g.   failing to ·provide qecessary tools, supplies and equipment;
      h.   negligently providing inferior and/or poorly maintained tools, supplies and equipment;
           and
      i. failing to establish and maintain policies and procedures to prevent injuries such as those
         injuries sustained by Plaintiff.

                                                    4
            Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 11 of 27




 t 7.   All facts and jurisdictional facts stated above in sections I. through IV. are incorporated

 herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. As a

 direct result of the negligent conduct of Defondant and is store and/or service manager, Plaintiff

 sustained injuries and damages. Plai11tiff would .further show that Defendant and/or its managers

 knew or should have known that the negligent conduct would result in injuries to employees

 including Plaintiff. Therefore, Plaintiffs injuries were reasonably foreseeable by his employer

 and/or its managers.

 18.    Plaintiff 1would further show that Defendant and its manager(s) were aware of the

substantial risk o,finjury to its employees including Plaintiff while using wood blocks to replace

commercial tires.. Plaintiff would further show that Defendant and its manager(s) acted with

reckless disregard or deliberate indifference toward Plaintiff when providing him with training,

equipment and ta1sk assignments.

                                               VI.
                                          DAMAGES

19.     Plaintiff would show, as a direct and proximate result of the negligent acts and/or

omissions of the Defendants herein, that Plaintiff has suffered the following damages for which

he has filed this lawsuit:

           a. Physical and emotional injuries;
           b. Conscious physica1 pain and suffering in the past and future;
           c. Mental anguish;
           d. Pem1eant physical impairment;
           c. Past and future medical expenses;
           f. Lost wages; and
           g. Loss of earning capacity.

20.     Many elenients of damage, including pain, suffering and mental anguish in the past and

future, past and future physical impainnent, and Jost earning capacity, cannot be determined with

mathematical precision. Furthermore, the detennination of many of these elements of damages
                                                s
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 12 of 27




peculiarly within. the province of a jury. Plaintiff is seeking damages in an amount not less than

$200,000.00 but not.more than $1,000,000.00.

                                               VII.
                                          JURY DEMAND

21 .    Plaintiff hereby requests a trial by jury.

                                          VIII.
                                REQUESTS FOR DISCLOSURE

22.     Pursuant to Rule 194, Texas Rules of Civil Procedure, Defendant is requested to disclose

to Plaintiff, within 50 days of service of this request, the infonnation or material described in

Rule 194.2 to be produced at The Martinez Law Firm, 12330 West Ave., Ste. 201A, San

Antonio, Texas 78216.       The Defendant is hereby given notic~ that any document or other

material, including electronically stored information, that may be evidence or relevant to any

issue in this case is to be preserved in its present fonn until this 1itigation is concluded.

                                                     IX.
                                              PRAYER

WHEREFORE, PREMISE CONSIDERED, Plaintiff prays the Defendant be duly cited to appear

and answer herein, and that upon final trial of this cause, Plaintiff have and recovers a judgment

of and from the Defendant herein, in an amount within the jurisdictional limits of this court, for

both pre-judgment and post-judgment interest as allowed by law, plus costs of court, and for

such other and further relief, both general and special, at law or in equity, to which the Plaintiff

may be justly entitled.




                                                     6
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 13 of 27




                         Respectfully submitted,

                         By: Isl G. James Martinez
                         0. James Martinez
                         State Bar No. 24089444
                         The Martinez Law Finn
                         12330 West Ave. Ste. 20 IA
                         San Antonio, TX 78216
                         T: (210) 390-0868
                         F: (877) 330-7572
                         Email: 111artinezfirm@g111ail.co111
                         ATTORNEYS FOR PLAINTIFF




                         7
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 14 of 27




              EXHIBIT B
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 15 of 27



                                                                               Flied 4/10/2019 1:12 PM
                                                                               Maricela G. Gonzalez
                                                                               District Clerk
                                                                               Dimmit County, Texas
                                                                               Reviewed By: Amy Munoz

                               CAUSE No.19-04-13643-DCVAJA


MANUEL GUERRERO                                §            IN THE DISTRICT COURT
                                               §
vs.                                            §         365TH   JUDICIAL DISTRICT
                                               §
SOUTHERN TIRE MART, LLC                        §           DIMMIT COUNTY, TEXAS


                             PLAINTIFF.'S ORIGfNAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES MANUEL GUERRERO, Plaintiff in the above-styled and numbered

cause (hereinafter calJe.d "Plaintiff'), complaining of SOUTHERN TIRE MART, LLC,

Defendant (hereinafter called "Defendant" or "Southern Tire Mart"), and would respectfully

show unto the Court as follows:

                                         l.
                            DISCOVERY CONTROL PLAN LEVEL
                 I
1.      Plaintiff intends that discovery be conducted under Discovery Level 2.

                                                     II.
                                  PARTIES AND SERVICE
2.      Plaintiff Manuel Guerrero is an individual who is a resident of the State of Texas whose
                 I



address is 1207 .North 11th Street, Carrizo Springs, Texas 78834. The last three numbers of

Plaintiffs driver's license are 975 and the last three of his social security number are 507.

3.     Defendant SOUTHERN TIRE MART, LLC, is an entity conducting business in Texas
                 '
and may be served with citation by and through its registered agent CT Corporation System,

1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. Citation and service arc hereby requested to

issue via certified mail return receipt requested.                                               ..-- ...
                                                                                             - ..... '-"""
                                                                                                             .\     ..
                                                                                                                  . , ...
                                                                                          ...·",                    '   ---
                                                                                         '
                                                                                        ......                              ......
                                                     1
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 16 of 27




                                            Ill.
                                  JURISDICTION AND VENUE

4.       The subject matter in controversy is within-the jurisdictional limits of this Court.

5.       This Court has jurisdiction in this case because the incident is based on appropriate

subject matter of personal injury and based upon sufficient amount in controversy.

6.       Venue in Dimmit County is proper in this cause under Section 15.002(a)(l) of the Texas

Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.

                                            IV.
                                   FACTUAL BACKGROUND

7.       Defendant Southern Tfre Mart is an entity conducting business in the State of Texas.

Defendant has several stores throughout Texas. Defendant's website www.stmtires.biz identifies

numerous commercial tires which are sold as part of its business purpose.

8.       Defendant requires the use of labor. for which it employs many individuals in the State of.

Texas.    An exact number of employees in Texas is unknown at this time.                Additionally~

Defendant is a nonsubscriberofTexas Workers' Compensation Insurance Coverage System.

9.       As such~ Defendant's employees injured while in the course and scope of their

employment are not barred from filing a lawsuit against Southern Tire Mart.                Moreover,

Southern Tire 1;fart is named as a Defendant in Texas in other lawsuits alleging employer

negligence whicJ;t caused the injured worker to sustain to injuries.

10.      Defendant employs individuals known as store managers and service managers who

oversee the hiri~g and training of new employees. Moreover, the store managers and service

manager~ superyise the daily activities of Defendant's lower level employees including tire



                                                  2
            Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 17 of 27




installers and technicians. Store managers also inspect the vehicles, tools and equipment the tire

installers and technicians which are used for offsite repairs and/or installations.

11.      As such, Defendant and its managers have a legal duty to ensure that each employee is

proper training and instruction for tasks assigned. Defendant and its managers have a legal duty

to provide each employee with a safe work environment. Defendant and its managers have a

legal duty provide each employee wjth the necessary and proper vehicles, tools and equipment to

complete the tasks assigned.

12.     On or abput October 5, 2018, Plaintiff Manuel Guerrero was present at Southern Tire

Mart located in Carrizo Springs, Texas. On that day, Plaintiff was dispatched to an oilfield

wellsite off Diamond H Rd. in Dimmit County, Texas. Plaintiff was in the course and scope of
                     I




his employment with Defendant. Plaintiff was instructed to replace a tire on a telehandler the

oilfield site.

13.     Upon artjval, Plaintiff noticed the tire flat and partially off the tire rim. Plaintiff began

raising the telehandler with the jack placed on a wood block as instructed during his training.
                 I

While Plaintiff was lifting the telehandler, the wood block snapped in half.           Instantly the

telehandler crasqed down onto Plaintiff's left shoulder. Defendant and its managers' conduct

including providing and instructing Plaintiff to use a wood block created a dangerous situation

which proximately caused and/or contributed to Plaintiff's injuries which were foreseeable.

14.     Plaintiff pas required continued medical treatment. Moreover, the injuries proximately

caused by Defendant and its managers resulted in pennanent injury to Plaintiff. Consequently,
                 l

Plaintiff has filed this lawsuit as a result of the injuries and damages sustained as a result of

Defendants' negligent acts and/or omissions.
                 I




                                                  3
              Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 18 of 27




                                                   V.
                                            NEGLIGENCE

SOUTHERN TIRE MART, LLC

15.        All facts and jurisdictional facts stated above in sections I. through IV. are incorporated

herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. Plaintiff

asserts claims and cause of action of negligence against Defendant Southern Tire Mart, LLC.

Plaintiff's claims and cause of action which form the basis of this litigation are due to Defendant

the negJjgent acts and/or omissions pertaining to the work environment Plaintiff was subjected to

as an employee df Southern Tire Mart.

16.        All facts .and jurisdictional facts slated above in sections 1. Uuough IV. are incorporated

herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. As the

former employer of Plaintiff, Defendant owed a legal duty to its employees including Plaintiff to

enjoy a safe workplace and safe work environment. Moreover, Defendant is vicariously liable

for the negligent.acts and/or conduct of its employees including the store manager and/or service

manager whose I negligent acts and/or omissions proximatel y caused Plaintiff's injuries and

damages. Defendant breached a legal duty owed to Plaintiff which caused his injuries and

damages complained of in this lawsuit in the following manner:

      a.   faiHng to provide a safe work environment;
      b.   negligent hiring, retention and supervision of its employees;
      c.   failure to warn of unknown dangers;
      d.   negligent instructions and oversight;
      e.   negligent undertaking;
      f.   failing to provide adequate training of its employee;
      g.   failing to provide Qecessary tools, supplies and equipment;
      h.   negligently providing inferior and/or poorly maintained tools, supplies and equipment;
           and       ·
      i.   failing to establish and majntain poLicies and procedures to prevent injuries such as those
           injuries sustained by Plaintiff.

                                                    4
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 19 of 27




17.     All facts and jurisdictional facts stated above in sections L through IV. are incorporated

herein by reference as if fully set forth with emphasis added to paragraphs 7 through 14. As a

direct result of the negligent conduct of Defendant and is store and/or service manager, Plaintiff

sustained injuries and damages. Plaintiff would further show that Defendant and/or its managers

knew or should have known that the negligent conduct would result in injuries to employees

including Plaintiff. Therefore, Plaintiffs injuries were reasonably foreseeable by his employer

and/or its managers.

18.     Plaintiff .would further show that Defendant and its manager(s) were aware of the

substantial risk of injury to its employees includil1g Pia inti ff while using wood blocks to replace

commercial tires_. Plaintiff would further show that Defendant and its manager(s) acted with

reckless disregard or deliberate indifference toward Plaintiff when providmg him with traming,

equipment and task assignments.

                                                VI.
                                           DAMAGES

19.     Plaintiff would show, as a direct and proximate result of the negligent acts and/or

omissions of the Defendants herein, that Plaintiff has suffered the following damages for which

he has filed this lawsuit:

           a. Physical and emotional injuries;
           b. Conscious physical pain and suffering in the past and future;
           c. Mental anguish;
           d. Penneant physical impairment;
           e. Past and future medical expenses;
           f. Lost wages; and
           g. Loss of earning capacity.

20.    Many elements of damage, including pain, suffering and mental anguish in the past and
                 .
future, past and future physical impairment, and Jost earning capacity, cannot be determmed with

mathematical precision. Fur01ennore, the determination of many of these elements of damages
                                                 s
          Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 20 of 27




peculiarly within the province of a jury. Plaintiff is seeking damages in an amount not less than

$200,000.00 but not more than $1,000,000.00.

                                               VII.
                                          JURY DEMAND

21.     Plaintiff hereby requests a trial by jury.

                                          YUi.
                                REQUESTS FOR D1SCLOSURE

22.     Pursuant to Rule 194, Texas Rules of Civil Procedure, Defendant is requested to disclose

to Plaintiff, within 50 days of service of this request, the infonnation or material described in

Rule 194.2 to be produced at The Martinez Law Firm, 12330 West Ave., Ste. 201A, San

Antonio, Texas 78216. The Defendant is hereby given notice that any document or other

material, including electronically stored information, that may be evidence or relevant to any

issue in this case is to be preserved in its present form until this litigation is concluded.

                                                IX.
                                              PRAYER

WHEREFORE, PREMISE CONSIDERED, Plaintiff prays the Defendant be duly cited to appear

and answer herein, and that upon final rriaJ of this cause, Plaintiff have and recovers a judgment

of and from the Defendant herein, in an amount within the jurisdictional limits of this court, for

both pre-judgment and post-judgment interest as allowed by law, plus costs of court, and for

such other and further relief, both general and special, at law or in equity, to which the Plaintiff

may be justly entitled.




                                                     6
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 21 of 27




                         Respectfully submitted,

                         By: Isl G. James Martinez
                         0 . James Martinez
                         State Bar No. 24089444
                         The Martinez Law Finn
                         12330 West Ave. Ste. 201A
                         San Antonio, TX 78216
                         T: l210) 390-0868
                         F: (877) 330-7572
                         Email: martinczfirm@gmail.com
                         ATTORNEYS FOR PLAfNTIFF




                         7
                        Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 22 of 27



                                                                                                                                                                        ....




                                                        THE STATE !OF TEXAS
                                                            CITATION BY CEJlTIFIED MAIL
                                                                     CAUSE NO.: 19-04-13643-DCVAJA
           NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. Ifyo~ or your attorney do not
file a written answer with the clerk who Issued this citation by 10:00 a.m. on the Monday next following the expiration or
twenty (20) days after you were served this dtatJon and petition, a default judgment may be t.aken against you."


TO: SOUTHERN TIRE MART, LLC may be served with process by serving its registered agent
 CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.
(PLEASE SEE CERTIFIED COPY OF PLAINTIFF'S ORIGINAL PETITION A ITACHED)

Defendant, Greeting:

          You arc hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION at or
before 10:00 o'clock a.m. on the Monday next after the expiration of 20 days after the date of service hereof before ihe honorable
365TH DISTR1CT COURT of Dimmit County, Texas at the Court House of said County in Carrizo Springs, Texas.
           Said Plaintiff's P~tition was filed in said Co~,_J>Y:.G,d~ MARTINEZ, whose address is 12330 WEST AVE.,
STE.201A, SAN ANTONIO, :TEXAS 78205 on l~,day of Apri), ' J9, ltl•U!is case, numbered 19-04-13643-DCVAJA on the
docket of said court, and styled:                    /
                                                   ,. , ~,
                                                           ··. •: · {~
                                                                 \...
                                                                          (!. ) .cl, , '-,
                                                                                  ., ,,...,. . ..
                                                                                      .
                                                                                                 t
MANUEL GUERRERO                                 ~-~ · · ' ~., ' .
                                               , '\."Ii~'-:,          •
                                                                        .
                                                                             ' °"
                                                                                        /1 . '.
                                                                                       ~ • .1/t . ·,
Vs •   .         .                     f     t •    '• ~- . -·,<··'/.·~   ~~.             l' -~       \
SOUTHERN TIRE MAR\LI(C                     / -~··. l'(:                              ~:f)                  ~ii\~~ ·/·. \
          The Nature of Plaintiff's demanp is fuJJy ~ .~~ ya true·and co              ·J~pY ~f.Pl,      . itrs ORIGINAL PETITION
accompanying this citation and made paryhcreo~ i•                             \10.               .i.-   · .1?-· 1i
         Tbe officer executing this writ shall prom~d'M'~{ il the same accord n'J.M:}equiremr ts of law, and the mandates thereo~
and make due return as the law directs.            ~ 1 .,::,
                                                   l                        : Y[',l
                                                                                           I: •. atom~~' •l w10th day of April, 2019.
                                   .                                 ~;,. . . ' ~-ij
                                       • I                      ·~           -~::                                                          i)
           Issued and given under my hand                   d seal o~i . ~
                                                       \.        .     ...         ~
                                                                                '!·~ 'l·     \ .. :,_    .. "'"........     ,.~          .~      :~
                                   !.                       •
                                   •
                                               '
                                                            ••
                                                                 .
                                                                     ·>' J'
                                                                      .r A:
                                                                             .,~t:
                                                                                          ,.~-r.~~
                                                                                 ""....-. - ~

                                                                                             l..' .
                                                                                                    ~._          ,::':'•      .
                                                                                                                                  ' • / :,
                                                                                                                                     ·'•

                                                                                                                              ........
                                                                                                                                                ,>'


                                                                 . . :, W\RJ~l--19·<;iQ~Zf.tEZ, J_)lSTRICT CLERK
                                                                             D~it G'oupty, t~~ t ...,..,,
       SEAL
                                                                             IO:fNortb..J.t!t. tti:eJJ__._...
                                                                             Carrizo Springs, TX 78834
                                   t

                                    ''
                                   I I
                                               l
                                                                             s,,R~z~fu?-
                               ATTACH                                                                                     CERTIFICATE OF DELIVERY BY MAIL
                        RETURN RECEIPTS
                                \VITH
                                                                                                  I hereby certify that on the_ day of _ __ ___,
                   ADDRESSEE'S SIGNATURE
Rule 106 (a) (2) the cltation shall be served by malling to the                                   2_ _ at _ _ o'ctock _M, I mailed to
defendant by                 ccttified mall              Return
receipt requested, a true copy of the Citation          .                                         Defcndanl(s) by registered mail or certlficd mail, with delivery
Sec. 17.027 Rules of Civil Practice and Remedies Code if not                                      restricted to addressee only, return receipt requested, a true copy
prepared by Cleric of Court.                                                                      of this citation with a copy ofte petition attached hereto.

                                                                                llTI.E


ADDIUJSS
                                                                                                                                                      TITUl
CITY                                                            STATE                 ZIP
                               I ;

                               '
                                           .
                                           I
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 23 of 27




   i          Case No. 19-04-13643-DCVAJA
  : I


                 MANUEL GUERRERO
                       VS.
              SOUTHERN TIRE MART, LLC


               Citation by Certified Mail


              in the 365TH DISTRICT COURT
                            of
                DIMMIT COUNTY, TEXAS

                          Issued
               This 10th day of April, 2019
            Maricela G. Gonzalez, District Clerk
                  Dimmit County, Texas

         ByA~~
                           Filed
       This _ _ day of                         2
            Maricela G. Gonzalez, District Clerk
                  Dimmit County, Texas

         By~~~---~~~~~~~~-
             AMY MUNOZ, DEPUTY
Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 24 of 27
   Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 25 of 27




• ~ ttanw 1, 2, and 3.

  ao   thatl
• Print your name and address on the l"9Y8l'88

• Attach
               can return the oanf to you.
             card to the back of the mallplece,
                                                   X
                                                  . B.
  or on     ~ t If apace permits.
            Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 26 of 27


                      I                                                              FNed 5/312019 3:41 PM
                                                                                     Maricela G. Gonzalez
                                                                                     Distrid Clefk

                      I                                                              Dimmit County, Texas
                                                                                     Reviewed By: Amy Munoz


                      I         CAUSE NO. 19-04-13643-DCVAJA

MANUEL G+RRERO                                        i                IN THE DISTRICT COURT


vs.
                      I                               §
                                                                     365TH JUDICIAL DISTRICT
                      I                               §
                      I
SOUTHERN ~IRE MART, LLC
                                                      :§               DIMMIT COUNTY, TEXAS
                      I
    DEFENDA~ T SOUTHERN TIRE MART, LLC'S ORIGINAL ANSWER TO

                  I   i      PLAINTIFF'S ORIGINAL PETITION
                              AND DEMAND FOR JURY TRIAL

TO THE HON;ORABLE JUDGE OF SAID COURT:

         COMES NOW, Southern Tire Mart, LLC, a Defendant in the above-styled and
                   .I
numbered causb,
             I
                and files this, its Original Answer to Plaintiffs Original Petition and

Demand for Jury Trial, and would respectfully show the Court the following:
                   I
                                                     I.
                  r
                   I
                  I                     GENERAL DENIAL

        Defendant generally denies each and every, all and singular, the material
                  I
allegations contained in the Plaintiffs Original Petition and, being allegations of fact,
                  I
demands that the Plaintiff be required to prove such allegations by a preponderance of the

evidence if the Plaintiff can so do.

                                                    II.

                                  DEMAND FOR JORY TRIAL                                             ...------·
                                                                                                             ................   '11.ot~



                  .                                                                                      ,~-         •'         . .....   _. ._,
        Defenda~l hereby demands a trial by jury. The jury fee has been pre.viously
                  I
                                                                                                                                              --
                  (
submitted.


                                                                                                    .,
Defendant S0uthcr!1 Tire Mort, LLC's Original Answer to Plaintiff's Original Petition - Pogc t           '
                                                                                                               ~.               -..  .•
           Case 5:19-cv-00502 Document 1 Filed 05/10/19 Page 27 of 27




                                                   III.

        Defendant requests Level 3 Discovery Plan.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff

takes nothing by this suit; and that Defendant goes hence without delay and recover all

costs expended in Defendant's behalf. Praying further, Defendant prays for such other

and further relief, either at law or in equity, to which Defendant may be justly entitled.

                                                  Respectfully submitted~

                                                 CHAMBLEE RY AN, P.C.



                                                 By:      Isl Jeffrey W. Ryan
                                                          Jeffrey W. Ryan
                                                          State Bar No. 17469600
                                                          jryan@cr.law

                                                 2777 Stemmons Freeway, Suite 1157
                                                 Dallas, Texas 75207
                                                 (214) 905-2003
                                                 (214) 905-1213 (Facsimile)
                                                 ATTORNEY FOR DEFENDANT
                                                 Southern Tire Mart, LLC

                                     CERTIF(CATE OF SERVICE

       I do hereby certify that on May 3, 2019 a true and correct copy of the above and
foregoing document has been forwarded via e-serve to Plaintiff's counsel ofrecord:

G. James Martinez
The Martinez Law Firm
12330 West Avenue, Suite 21 OA
San Antonio, TX 78216


                                                 Isl Jeffrey W. Ryan
                                                 Jeffrey W. Ryan



Defendant Southern Tire Mart, LLC's Original Answer to PlaintifT's Original Petition - Page 2
                  I
